Citation Nr: 1813122	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-46 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1964 to March 1966, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed February 2005 rating decision denied entitlement to service connection for bilateral hearing loss disability and tinnitus.

2.  The evidence associated with the claims file subsequent to the February 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability and tinnitus.

3.  Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability and tinnitus. 38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

3.  Tinnitus was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2005 rating decision, the Veteran was denied entitlement to service connection for bilateral hearing loss disability and tinnitus based on a finding that the claimed disabilities were not caused by or the result of active service.

The evidence that has been added to the record since the February 2005 rating decision includes the November 2016 and March 2017 private audiology and opinion reports wherein the audiologist opined that the Veteran's bilateral hearing loss disability and tinnitus began in active service and appeared to have continued to increase in severity ever since.

The Board finds that the evidence submitted is new and material.  In this regard, it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability and tinnitus.  Accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.

The Veteran asserts that he has bilateral hearing loss disability and constant bilateral tinnitus as a result of his active service.  Specifically, he asserts that acoustic trauma sustained from his service as an Army artillery man and hazardous noise exposure during service in combat situations in the Republic of Vietnam resulted in decreased hearing acuity and tinnitus.

A review of the Veteran's DD Form 214 shows that he his military occupational specialty (MOS) was Artillery Surveyor.  

In support of his claim, the Veteran stated that he was assigned to the 2nd Battalion of the 32nd Artillery during overseas service in Republic of Vietnam.  Therefore, based on the Veteran's MOS, the circumstances of his service, and the Veteran's credible lay statements regarding exposure to incoming mortar fire and other combat noise in the Republic of Vietnam, the Board concedes exposure to hazardous noise and subsequent acoustic trauma while in active service.

Service treatment records (STRs) show that the Veteran was not diagnosed with bilateral hearing loss disability for VA purposes or tinnitus while he was in active service.  However, the Board notes that the Veteran is competent to report when he first experienced symptoms of decreased hearing acuity and tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board notes that the record contains inconsistent statements by the Veteran with regard to the date of onset of his bilateral hearing loss disability and tinnitus: at a January 2005 VA audiology evaluation, the Veteran reported his symptoms of hearing loss and tinnitus had onset approximately 5 years prior, while in later lay statements and VA evaluations, the Veteran reported onset of tinnitus following hazardous noise exposure during active service and that he had experienced some degree of hearing loss ever since separation from service.  Giving benefit of the doubt to the Veteran, the Board finds the Veteran to be credible.  

In January 2005, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported in service noise exposure and denied recreational or occupational noise exposure following separation from service.  He reported current symptoms of tinnitus and bilateral hearing loss disability.  Audiometric testing at that time was as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right
15
25
40
65
36.25
Left
15
40
90
85
57.50

Speech recognition ability was measured at 96 percent for the right ear and 88 percent for the left ear.  Therefore, it was determined that the Veteran had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The Veteran reported that his tinnitus had onset approximately 5 years prior.   The examiner diagnosed bilateral hearing loss disability and periodic bilateral tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to active service as there was no threshold shift during service showing hearing loss prior to separation and the Veteran reported somewhat recent onset of tinnitus.

The Veteran submitted a private audiology evaluation conducted in November 2016 wherein the audiologist, J.D., explicitly noted she reviewed the Veteran's STRs, including his entrance and separation examination reports, and performed puretone air and bone conduction testing, speech reception testing, speech recognition testing using the Maryland CNC word list, and performance intensity testing.  Puretone testing revealed a mild to severe notched sensorineural hearing loss for the right ear, and a mild to profound notched sensorineural hearing loss for the left ear.  Speech recognition was measured at 100 percent for the right ear and 52 percent for the left ear.

Hertz (Hz)
1000
2000
3000
4000
Average
Right
20
25
55
55
38.75
Left
20
55
85
85
61.25

J.D. opined that the Veteran's hearing loss and tinnitus were related to his military noise exposure and may have worsened over the years following separation from service.  The examiner stated her opinion was based on case history of excessive noise while serving in the artillery, notched configuration of hearing loss (which she noted was an indication of excessive noise exposure), and onset of tinnitus being while in service after exposure to combat situations.

At a subsequent VA audiology evaluation in December 2016, the Veteran reported his MOS was artillery surveyor and that he had also performed additional work in the motor pool; he served in the Republic of Vietnam for 5 months.  The Veteran reported exposure to guns, artillery pieces, 8" guns, 30 mm rifle fire, incoming mortars, and a water purification unit getting hit and exploding.  He reported he was not supplied hearing protection.  Following separation from service, the Veteran reported a history of hunting with the use of hearing protection.  Audiometric testing results were as follows: 

Hertz (Hz)
1000
2000
3000
4000
Average
Right
10
30
60
65
41.25
Left
20
60
90
85
63.75

Speech recognition ability was measured at 100 percent in the right ear and 72 percent in the left ear.  The examiner diagnosed bilateral hearing loss disability and tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of an event in active service.  In this regard, the examiner noted that the Veteran did not sustain any recorded threshold shift while in active service, as evidenced by normal hearing noted on his separation examination report.  Additionally, the examiner noted that claims of delayed onset of noise induced hearing loss were precluded by the Institute of Medicine (IOM) study in 2005, in which it was noted that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure.  The study went on to report that although definitive studies to address that issue had not been performed, based on anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effect occurred.  

The December 2016 VA examiner further opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of active service noise exposure.  In this regard, the examiner noted that the Veteran reported mostly constant bilateral tinnitus that he began to notice just as he was getting out of active service, however the STRs were silent for any complaint, treatment, or diagnosis of tinnitus during service, there was no shift in hearing during service, and the Veteran had made conflicting reports of onset (5 years prior to the January 2005 VA examination vs. onset during service and continuity of symptomatology).  Further, the examiner stated that the Veteran's private audiologist did not report that she had reviewed the Veteran's STRs or medical records in her opinion report; the examiner also noted that the private audiologist did not cite scientific or research-based evidence on which her opinion was based.

In response to the December 2016 VA examiner's statements, the Veteran's private audiologist submitted a follow up letter to VA in March 2017 responding to the VA examiner's opinion that was based largely on the 2005 IOM study.  J.D. cited the National Institute on Deafness and other Communications Disorders study which, in pertinent part, stated that noise induced hearing loss could be immediate or it could take a long time to be noticeable; it could be temporary or permanent; and it could affect one or both ears.  Further, the study noted that sometimes exposure to impulse of continuous loud noise caused a temporary hearing loss that disappeared 14-49 hours later, and that recent research suggested that although loss seemed to disappear, there may be a residual long-term damage to hearing.  The private audiologist also cited the Centers for Disease Control study on Noise Exposure that stated related exposure to loud noise over the years affects how well one hears later in life and how quickly one develops hearing problems, even after exposure has stopped.  Finally, she cited the American Hearing Research Foundation report from the University of Iowa that found that damage caused by exposure to loud noises in the inner ear may occur long before changes in hearing were perceived; exposure to very loud noise could kill hair cells and cause hearing loss, a phenomenon that had been well known for decades.  The researchers further noted that noise levels too low to hill hair cells were still able to cause irreversible damage to the cochlea, damage that may not be immediately evident but that resulted in accelerated hearing loss over the following decades of life; this was a particular problem in young people exposed to moderately high noise.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In this case, the Board finds that the November 2016 and March 2017 private opinions, when read in conjunction with one another, provided by the Veteran's private audiologist is the most probative evidence of record as they were definitive, based upon an evaluation of the Veteran, a complete review of the Veteran's pertinent history, and consideration of the Veteran's reported history.  Additionally, the Veteran's private audiologist provided a reasoned rationale and explanation for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In comparison, the December 2016 VA examination and opinion report lacks an adequate rationale and relies heavily on the inconclusive 2005 IOM study.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus.  Although there are inconsistent statements in the record with regard to the date of onset, the Board finds the Veteran credible in his reports that tinnitus began in service and has continued to some degree ever since.  The Veteran's statements regarding onset in service are consistent with the circumstances of his service, and as previously stated, the Board finds him credible in this regard.

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced symptoms of hearing loss and tinnitus in active service and the Board has found those statements credible.  The Veteran was shown to have bilateral hearing loss disability for VA purposes and a current diagnosis of tinnitus.  

Accordingly, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

New and material evidence has been received and reopening of the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


